Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 03/15/2021, the Examiner acknowledges the following:
Claims remain the same.
A Terminal Disclaimer was filed by Applicant 05/15/2021 and the previous Non-statutory Double Patent rejection is withdrawn by the Examiner.
Currently, claims 1 – 18 are pending and they are being examined on the merits.

Terminal Disclaimer
3.	 A Terminal Disclaimer to overcome the Double Patent rejection of claims 1 – 18 was filed by Applicant on 03/15/2021 and it was approved on 03/16/2021.

Claim Interpretation - 35 USC § 112
4.	 The claim interpretation under 35 U.S.C. 112(f) is not being given since the terms used in the claims are common components/elements of an imaging apparatus that captures images and transmits/outputs the image signals via some sort of interface to some internal/external device such as a display device, a microprocessor or a computer as to be seen or as to be processed by the computer and as it is disclosed in Fig 2 of the current application. As for the claim language, which provides the output(s), it includes a communications interface. Therefore, the input/output module as in the claims are understood as some known hardware physical structure or a combination of hardware, which performs some functionality to the camera device.

Allowable Subject Matter
5.	Claims 1 – 18 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,
	A device (Sirpal – US 2013/0076964 A1 – art from the IDS), comprising a first screen, the first screen including a first gesture capture region; a second screen, wherein the second screen faces in a substantially same direction as the first screen when the device is open, and wherein a lens is associated with the second screen; a display controller; memory; a processor in communication with the memory, the first screen, and the second screen, the processor operable to: receive user interface input to execute a image capture function; determine one or more of an image capture function configuration, a device orientation, and a device state, wherein the image capture function configuration is for a self-portrait; based on one or more of the image capture function 
	Even though, the prior art of record teaches some features of the current applications such as a two-display device with a camera and wherein the device may display the viewfinder on the first display and display the preview for the photo subject 
Regarding Claim 1, Sirpal combined with Niikawa fails to explicitly disclose “A camera apparatus, comprising: a first output module including a first communications interface configured to output to a first display;  5a second output module including a second communications interface configured to output image to a second display; and circuitry configured to output, to the first display, first image signals of a same view angle image as a captured image, the captured image has a resolution of more than 4K, and  10output, to the second display, second image signals of an enlarged image based on a part of the captured image, wherein the first image signals are image signals of a captured image applying a down-conversion process, and at least one of the first image signals and the second image signals is 15transmitted as return signals from an external device other than the camera apparatus”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 2 – 8: claims 2 – 8 depend directly or indirectly to claim 1 and they require all the limitations of claim 1 which are allowable over the prior art of record. Therefore, claims 2 – 8 are allowable for the same reasons as claim 1.
Regarding Claim 9, Sirpal combined with Niikawa fails to explicitly disclose “A method of communicating respective image signals from a first output module and a second output module to a first display a second display, 15respectively, the method comprising: outputting, to the first display, first image signals of a same view angle image as a captured image, the captured image has a resolution of more than 4K; and outputting, to the second display, second image signals of an enlarged image based on a part of the captured image, wherein 20the first image signals are image signals of a captured image applying a down-conversion process, and  27/30 at least one of the first image signals and the second image signals is transmitted as return signals from an external device other than the camera apparatus”. Therefore, as discussed above, claim 9 is allowable over the prior art of record.
In regards to claims 10 – 16: claims 10 – 16 depend directly or indirectly to claim 9 and they require all the limitations of claim 9 which are allowable over the prior art of record. Therefore, claims 10 – 16 are allowable for the same reasons as claim 9.
A non-transitory computer readable storage medium including29/30 executable instructions, wherein the instructions, when executed by circuitry, cause the circuitry to perform the steps: outputting, to the first display, first image signals of a same view angle image as a captured image; and  5outputting, to the second display, second image signals of an enlarged image based on a part of the captured image, wherein the first image signals are image signals of a captured image applying a down-conversion process, and at least one of the first image signals and the second image signals is 10transmitted as return signals from an external device other than the camera apparatus”. Therefore claim 17 is allowable over the prior art of record.
In regards to claim 18: claim 18 depends directly to claim 17 and it requires all the limitations of claim 17 which are allowable over the prior art of record. Therefore, claim 18 is allowable for the same reasons as claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Error! Unknown document property name. can be reached on Error! Unknown document property name..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697